In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-3670

EUGENE BAILEY,
                                                  Plaintiff-Appellant,

                                  v.


CITY OF CHICAGO, et al.,
                                               Defendants-Appellees.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 10 C 5735— Thomas M. Durkin, Judge.


   ARGUED NOVEMBER 12, 2014 — DECIDED MARCH 6, 2015


   Before EASTERBROOK, MANION, and SYKES, Circuit Judges.
    MANION, Circuit Judge. Eugene Bailey was detained for 23
days while police investigated his role in a schoolyard brawl
that resulted in the death of another student. The charges
against him were ultimately dropped after the investigation
revealed that five other persons, but not Bailey, were involved
in the fight. Following his release, Bailey sued the City of
Chicago and two police officers for malicious prosecution,
intentional infliction of emotional distress (IIED), and viola-
2                                                     No. 13-3670

tions of his civil rights under 42 U.S.C. § 1983. The district court
granted summary judgment for the defendants on each of the
claims, and Bailey appealed. We affirm.
                         I. Background
   On September 24, 2009, a fight broke out among rival
groups of students at Fenger High School (Fenger) in Chicago
that resulted in the death of Derrion Albert and injuries to
another student, Vashion Bullock. Chicago detectives William
Sullivan and Michele Moore-Grose (who, along with the City,
have been named as co-defendants) were assigned to the case.
The question before us is whether their investigation of Eugene
Bailey (the plaintiff here) was properly conducted, or if his
detention was unreasonable or excessive.
    The major break in the investigation happened within
hours of the fight when the investigators obtained video
footage showing a number of individuals kicking, punching,
and stomping Albert—who would die shortly afterward from
the resulting injuries. Relevant to this case is footage from that
video of an attacker in red and black shorts and a black polo
shirt who punched Albert as he tried to stand up. The detec-
tives showed the video to Chicago police officer Dorothy
Massey, who was assigned to Fenger and worked there for
several years. Massey identified Bailey and another student as
assailants in the video. She claimed that she had known Bailey
for eighteen months, and recognized his face in the video. They
also showed the video to Derrell Bramlett, a Fenger student
(and suspect at the time) who witnessed the fight. Bramlett
identified Bailey as one of the attackers and told detectives that
he knew him from school. Additionally, he told the detectives
No. 13-3670                                                     3

that, earlier in the day, Bailey had been involved in a fight with
Bullock, who was the student injured in the brawl.
    Based on these identifications, the detectives arrested Bailey
and brought him in for questioning at approximately 9 p.m. on
September 26. He denied involvement and claimed that he was
at his brother’s house at the time of the brawl. Pressed for the
names of people who could corroborate this, Bailey stated that
the only person who saw him at the house was the nine-year-
old son of his brother’s girlfriend, as the brother and girlfriend
were both asleep at the time.
    The interview was interrupted when six members of
Fenger’s staff arrived at the police station. The detectives
handcuffed Bailey’s left hand to the wall before leaving him in
the room. After watching the video, two Fenger staffers,
assistant principal Ali Muhammad and security officer Tyrone
Ento-Nichols, identified Bailey in the video. The other four
staffers did not recognize the individual with the red and black
shorts in the video.
    Shortly after midnight on September 27, the detectives
resumed questioning Bailey. They informed him that he had “a
pretty weak alibi” and asked him for the name of his brother’s
girlfriend. They also told him that staff members identified him
as the person wearing red shorts and punching the victim.
Bailey once again denied that it was him in the video. After ten
minutes, they finished questioning him and handcuffed him to
the wall once again.
   Three other suspects were arrested during the early
morning of September 27. Later that morning, the detectives
sent the video to the U.S. Secret Service to enhance the footage
4                                                  No. 13-3670

and to obtain still photographs of the individuals involved in
the fight.
     That afternoon, the detectives spoke with Derrick Young,
who informed them that, on the day of the fight, he left school
and walked with Bailey to 114th Street and Stewart Avenue,
but the two separated afterwards and he did not know where
Bailey went. Contrary to Bailey’s assertion, Young told the
detectives that he and Bailey were friends. The police ques-
tioned Young a second time later that day, and showed him
still-shots of the video footage. Young identified Bailey as the
person wearing red and black shorts who punched the victim
in the face. Young also stated that he remembered Bailey
wearing those shorts at school that day.
    That evening the detectives spoke for a second time to
Assistant Principal Ali Muhammad, who had previously
identified Bailey in the video but now harbored doubts.
Muhammad stated that he believed Bailey to be the person
who punched the victim, but that he was “not 100 percent
sure.” R. at 256. Nor was he certain that Bailey was the person
in the red and black shorts in the video.
    In the early morning of September 28, the detectives met
with Kathryn Morrissey, a supervisor in the Felony Review
unit of the Cook County State’s Attorney’s Office (SAO),
which, according to an SAO policy, reviews every violent
crime before felony charges are approved. Morrissey approved
first-degree murder charges against three suspects but did not
approve charges against Bailey because she wanted to continue
to investigate his role in the attack. Specifically, she wanted
the detectives to speak with Bailey again and to obtain clearer
No. 13-3670                                                    5

video footage and still photos of the incident. The detectives
placed a “detective hold” on Bailey until the following after-
noon to comply with this request and to ensure that he was not
released in error before charges could be filed against him.
    At 5 pm, the detectives sought once again to speak to Bailey
but he requested an attorney and the interview was termi-
nated. The SAO approved first-degree murder and felony
murder charges against Bailey at 5:40 pm on September 28.
That evening, at 7:40 pm, a state judge held a hearing at the
station where the judge entered a probable cause finding
against Bailey. He had been in custody for almost 47 hours at
the time of the probable cause hearing. On September 29, a
different state judge denied Bailey bail pending his trial.
    Over the next few days, the detectives received several
communications that called into question Bailey’s involvement
in the incident. After hearing from several anonymous callers
who disputed that Bailey was the person in the red and black
shorts in the video, the detectives received a call from Bailey’s
brother, Lavar Johnson, informing them that the person in the
video was an adolescent named “DJ.” Other witnesses,
including LaDonna Jones and Tiffany King, also maintained
that Bailey was not the person in the video, however they
disagreed about the identity of the person in the red and black
shorts: Jones claimed that it was “DJ,” while King believed that
the assailant was named “Tito.”
   The most significant interviews took place on September 30
and October 1 when the detectives spoke with Jamal Harding
and had a follow-up interview with Young. Harding stated
that he had witnessed the fight and remembered seeing a
6                                                    No. 13-3670

student in red and black shorts punch the victim. Harding
claimed that he had recently learned that the person in the
shorts was named “DJ.” Most significantly, Young stated that
he had made up the story about having seen Bailey with red
and black shorts. He also stated that the student in the video
was not Bailey, who, in fact, had been with him at 114th Street
and Stewart Avenue when the fight broke out.
    On October 14, the detectives obtained still images from the
video from a forensic laboratory. Over the next few days, the
detectives interviewed and showed the still-photos to wit-
nesses, several of whom stated that Bailey was not the person
in red and black shorts. Although their assessments were not
uniform, the witnesses were consistent in maintaining Bailey
was not one of the assailants in the video. Some identified the
attacker in red and black shorts as “DJ,” while others said they
could not identify the individual.
    On October 19, the SAO dismissed all charges nolle prosequi
against Bailey. After further investigation, the SAO charged DJ
with first degree murder on November 5. Ultimately, DJ and
four other persons were convicted of murder based on the
testimony of persons who had identified them in the video.
    Bailey filed suit against the detectives and the city alleging
violation of 42 U.S.C. § 1983 as well as state law claims (inten-
tional infliction of emotional distress and malicious prosecu-
tion) arising from his arrest and detention. On October 30,
2013, the district court granted summary judgment for the
defendants on each of Bailey’s claims.
No. 13-3670                                                    7

                          II. Analysis
    Summary judgment is proper where there is no genuine
issue of material fact and the moving party is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(a); Hawkins v.
Mitchell, 756 F.3d 990–91 (7th Cir. 2013). We review a grant of
summary judgment de novo with all reasonable inferences of
fact viewed in Bailey’s favor as he is the party against whom
summary judgment was granted. Id. at 991. Bailey’s state law
claims contain an additional layer as we review a district
court’s decision to exercise supplemental jurisdiction under 28
U.S.C. § 1367 for an abuse of discretion. Hansen v. Bd. of
Trustees of Hamilton SE School Corp., 551 F.3d 599, 606 (7th Cir.
2008).
   A. 1983 Claim
   Probable Cause to Arrest
    Probable cause is an absolute defense to any claim under
§ 1983 for wrongful arrest or false imprisonment. Holmes v.
Village of Hoffman Estates, 511 F.3d 673, 679–80 (7th Cir. 2007).
Here, Bailey alleges that the officers arrested him without
probable cause in violation of his Fourth Amendment rights.
He does not dispute that Massey and Bramlett identified him
in the video or that the officers based their decision to arrest
him on this information. Instead, he contends that the video, in
terms of both content and image-quality, was not sufficiently
clear to provide a proper basis for his identification; conse-
quently, it was unreasonable for the officers—who had seen
the video and were aware of its quality—to believe that a
witness could make a credible identification based solely on its
contents.
8                                                    No. 13-3670

    While it is true that the testimony of a single, impartial
eyewitness is sufficient to support probable cause, Phillips v.
Allen, 668 F.3d 912, 915 (7th Cir. 2012), there is no correspond-
ing rule to account for identifications obtained from persons
who were not eyewitnesses to an event but viewed video
footage afterwards. We need not, however, carve out a special
rule when the operative question is a simple one: were the
statements of the witnesses sufficiently credible for the officers
to have good reason to rely on them? This is merely another
way of stating the well-worn standard for probable
cause—whether the facts were sufficient in warranting a
prudent person to believe that the suspect had committed an
offense. Fleming v. Livingston County, Ill., 674 F.3d 874, 878–79
(7th Cir. 2012). This standard does not require that the officer’s
belief turn out to be correct; it need only be reasonable. Texas
v. Brown, 460 U.S. 730, 742 (1983).
    At varying points during the investigation, six individuals
identified Bailey as the assailant wearing red and black shorts
in the video. Although the identifications were later shown to
be false, these statements were sufficiently credible at the time
that it was reasonable for the officers to rely on them. The
individuals came from different backgrounds but every one of
them knew Bailey in some capacity. Officer Massey, who
claimed to recognize Bailey’s face, worked at Fenger and had
known him for approximately eighteen months. Bramlett
(Fenger student), Muhammad (assistant principal), and Ento-
Nichols (security officer) each claimed to know Bailey from
school. The most significant identification came from Young,
who claimed to be with Bailey that afternoon but separated
from him before the fight broke out.
No. 13-3670                                                     9

   The familiarity between the witnesses and Bailey gave
credibility to their identifications and countered concerns about
the quality of the video. Other facts supported the belief that
Bailey was involved. Bramlett told police that Bailey had been
involved in a fight with Bullock (who was injured in the brawl)
earlier that day. Young not only identified Bailey, but told the
defendants that he remembered Bailey wearing the red and
black shorts at school that day.
    Although there was evidence suggesting that Bailey was
not involved, it was weak and inconsistent. After originally
identifying Bailey on the video, Ali Muhammad told the
detectives that he still believed it was Bailey on the video but
that he was “not 100 percent sure.” R. at 256. Speaking with the
detectives, Bailey offered a vague account of his whereabouts,
claiming that he was at his brother’s house at the time of the
fight, but that his brother and his brother’s girlfriend were
asleep and did not see him. His sole alibi witness was the nine-
year-old son of his brother’s girlfriend. Later, he stated that
there were some elderly women on his brother’s block who
had seen him that day. On balance, the evidence supporting
Bailey’s involvement in the brawl was stronger than evidence
for his non-involvement; in other words, probable cause to
arrest Bailey existed because the statements from Massey and
Bramlett were both credible and consistent with each other.
The later identifications merely confirmed the existence of
probable cause.
     That the identifications were later shown to be wrong is of
no moment: probable cause “does not require that the officer’s
belief be correct or even more likely true than false, so long as
it is reasonable.” Fleming, 674 F.3d at 879. “[T]his is an ex ante
10                                                    No. 13-3670

test: the fact that the officer later discovers additional evidence
unknown to her at the time of the arrest is irrelevant to
whether probable cause existed at the crucial time.” Qian v.
Kautz, 168 F.3d 949, 953–54 (7th Cir. 1999).
     Length of Detention
   Because Bailey was detained for fewer than forty-eight
hours prior to his probable cause hearing, his detention is
presumed to be reasonable, County of Riverside v. McLaughlin,
500 U.S. 44, 56 (1991), and he bears the burden of demonstrat-
ing that the detention was excessive or unreasonable. Portis v.
City of Chicago, 613 F.3d 702, 705 (7th Cir. 2010).
    Bailey argues that developments in technology “cry out for
a reconsideration of the 48 hour period,” App. Br. at 18, but we
see no reason to do so here. Bailey, after all, was merely one
among several suspects in a murder investigation that con-
tained many moving parts. The balance of the detectives’
efforts were spent interviewing suspects and
witnesses—activities that technology has yet to render appre-
ciably more efficient. The principal cause of the delay in
conducting a probable cause hearing was the City’s policy that
required all violent felonies to be reviewed by the SAO before
charges are approved. Here, there is no evidence that the delay
was imposed by defendants for improper motivations such as
punishing Bailey or drumming up evidence merely to justify
his arrest. Riverside, 500 U.S. at 56. Accordingly, we hold that
the detention was not excessive or unreasonable.
No. 13-3670                                                    11

   B. State Law Claims
    Bailey argues that the district court, upon dismissing his
federal claim, should have declined to exercise supplemental
jurisdiction over the state law claims. We review a district
court’s decision to exercise supplemental jurisdiction under 28
U.S.C. § 1367 for abuse of discretion. Hansen, 551 F.3d at 606.
    Section 1367 lays out a framework by which courts may
exercise supplemental jurisdiction over state law claims that
share “a common nucleus of operative facts” with a federal
claim properly brought before the court. Groce v. Eli Lilly & Co.,
193 F.3d 496, 500 (7th Cir. 1999). Here, Bailey’s state law claims
for malicious prosecution and IIED were based on the same set
of facts as his federal claim. Both focused on the circumstances
surrounding his arrest, detention, and the investigation by
police of the crime for which he was a suspect. In retaining
jurisdiction, the judge relied on the fact that extensive discov-
ery was conducted in this case, all of it focusing on the police
investigation.
     Bailey contends that the judge should have relinquished
jurisdiction because the state law claims involved novel
questions under Illinois law. He argues, for example, that the
Illinois courts have not had the opportunity to address
whether actions by police towards persons in custody can form
the basis of a claim for IIED. This may well be the case, but
§ 1367(c)(1) states that a district court may decline to exercise
supplemental jurisdiction where a state law claim raises a
novel or complex issue of state law; it does not require a
district court to do so. (Emphasis added.) Once jurisdiction is
established based on a properly brought federal claim, § 1367
12                                                    No. 13-3670

contains no requirement that such jurisdiction be relinquished.
The exercise of supplemental jurisdiction is purely discretion-
ary. “Although a district court may relinquish supplemental
jurisdiction following the dismissal of all federal claims, it is
not required to do so, unless the federal claims are frivolous
and so do not engage the jurisdiction of the federal courts.”
CropLife Am., Inc. v. City of Madison, 432 F.3d 732, 734 (7th Cir.
2005). Here, the district court did not abuse its discretion in
exercising supplemental jurisdiction over Bailey’s state law
claims.
     Intentional Infliction of Emotional Distress
   To recover on a claim for IIED, Illinois law requires a
plaintiff to prove: (1) that the conduct was extreme and
outrageous, (2) that the actor intended that his conduct inflict
severe emotional distress or knew that there was a high
probability that his conduct would inflict such distress, and, (3)
that the conduct in fact caused severe emotional distress. E.g.,
Schiller v. Mitchell, 828 N.E.2d 323, 333 (Ill. App. 2005).
    Here, the record is devoid of any evidence supporting a
finding of extreme or outrageous conduct by defendants, still
less any facts suggesting that defendants intended to inflict
emotional distress on Bailey. Significantly, the conditions of
Bailey’s confinement were not covered extensively by the
parties and the evidentiary record is largely silent on this issue.
Bailey asserts that, with the exception of those periods in which
he was questioned by the officers, he was left alone in the
interview room and handcuffed to the wall. But this fact was
never developed by testimony or other evidence.
No. 13-3670                                                   13

   The balance of what we know about the conditions of
Bailey’s confinement we learned at oral argument. There, the
City maintained that it was standard procedure to handcuff a
suspect to the wall of an interview room whenever personnel
were not present. This was done for safety reasons and to
prevent witnesses from contacting each other. Additionally,
the City maintained that the restraint did not prevent Bailey
from sleeping or otherwise moving about the room. Finally,
the City noted that police personnel responded to Bailey
whenever he requested them, including to use the rest room.
Even while reading all inferences in Bailey’s favor, the factual
record is not sufficiently developed for us to find a question of
material fact that the defendants intended to inflict extreme
emotional distress on Bailey. For this reason, we lack a basis to
overturn the district court’s ruling.
   Malicious Prosecution
    Illinois law recognizes that the existence of probable cause
serves as a complete defense to a malicious prosecution claim.
Johnson v. Target Stores, Inc., 791 N.E.2d 1206, 1219 (Ill. App.
2003) (listing the lack of probable cause as a required element
for a malicious prosecution claim under Illinois law). As
discussed above, probable cause existed during all periods
relevant to Bailey’s claims and the district court did not err in
granting summary judgment on his malicious prosecution
claim.
                        III. Conclusion
   The district court’s order granting summary judgment in
favor of the defendants is AFFIRMED.